SULLIVAN, Chief Judge
(concurring in part and in the result): I agree with my Brothers’ resolution of the uncharged-misconduct issue, but I disagree with their resolution of the waiver issue. See United States v. Evans, 28 MJ 74, 76 (CMA 1989) (Sullivan, J., dissenting); United States v. Britton, 26 MJ 24, 27 (CMA 1988) (Sullivan, J., dissenting). Their expansive interpretation of Article 66(c), Uniform Code of Military Justice, 10 USC § 866(c), has created a court of equity, not law. Admittedly, a service appellate court has extraordinary factfinding powers and unique sentence-assessment power. See generally H. Moyer, Justice and the Military §§ 2-780, 2-782, and 2-785 (1972). However, in the present case, it set aside the sentence on legal grounds. See United States v. Horner, 22 MJ 294 (CMA 1986). When it purports to decide questions of law, it should be bound by rules of law like any other court. See United States v. Wilson, 31 MJ 91 (CMA 1990); cf. United States v. COrraine, 31 MJ 102 (CMA 1990). See generally United States v. Vangelisti, 30 MJ 234 (CMA 1990).